Citation Nr: 0921429	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from May 1952 to May 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not present 
during service, was not manifest within a year after 
separation from service, and the current bilateral hearing 
loss did not develop as a result of any incident during 
service, including exposure to noise.

2.  Tinnitus was not present during service, was not manifest 
within a year after separation from service, and any current 
tinnitus did not develop as a result of any incident during 
service, including exposure to noise.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims for service 
connection in April 2008, a February 2008 letter advised the 
Veteran of the evidence necessary to substantiate his claim 
and the respective obligations of the Veteran and the VA in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claim was again denied in the November 
2008 statement of the case.  The February 2008 letter also 
provided the Veteran with notice concerning the bases for 
assigning ratings and effective dates.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Service and Naval Reserve examination and treatment records 
are associated with the claims folder, as are post-service VA 
treatment records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  Although the 
Veteran has not been provided with a VA examination and 
etiological opinion with respect to either claim, due to the 
lack of relevant in-service complaints or findings and post-
active service medical evidence documenting the Veteran's 
denial of relevant complaints or symptoms between the 
Veteran's separation from active service in 1957 and his last 
Naval Reserve examination in 1975, the Board finds that the 
VCAA does not require that the Veteran be provided such 
examinations pursuant to 38 C.F.R. § 3.159(c)(4)(C) (2008).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


II.  Entitlement to Service Connection for Bilateral Hearing 
Loss and Tinnitus

Background

The Veteran's DD Form 214 reflects that his grade, rate or 
rank was that of "YN1," and that the related civilian 
occupation was clerk-typist.  It further reflects that the 
Veteran was released to the Naval Reserve following the 
completion of active service in May 1957.  

At the time of his April 1957 separation examination, 
examination of the ears revealed normal findings.  His 
whispered voice testing also revealed findings of 15/15, 
bilaterally.  Thereafter, periodic Naval Reserve examination 
revealed the Veteran's denials of any ear trouble and normal 
ear evaluations in October 1959, May 1960, October 1961, 
October 1963, June 1964, January 1965, October 1965, October 
1967, and March 1968.  The Veteran also specifically denied a 
history of hearing loss in October 1966 and at the time of 
his last Naval Reserve examination in November 1975. 

The Veteran filed his claims for service connection for 
hearing loss and tinnitus in February 2008.

VA treatment records from October 2007 reflect that hearing 
loss was noted and that the Veteran was being referred to 
audiology.

VA treatment records from November 2007 reflect that the 
Veteran reported hearing loss for the past year, the right 
greater than the left.  He also reported tinnitus that had 
been constant for 4-5 years, bilaterally, and that a 
physician had told him that it was caused by his heart 
medication.  The Veteran indicated that he had noise exposure 
in the military consisting of gunfire training, a mine 
sweeper on board ship, and artillery on board ship.  
Examination at this time revealed that there was moderate to 
severe hearing loss on the right beginning at 1000 Hertz, and 
moderate to severe hearing loss on the left beginning at 2000 
Hertz.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a Veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within a period of one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of the disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record demonstrates the Veteran's complaints 
of constant tinnitus for the previous 4-5 years and an 
assessment of moderate to severe hearing loss bilaterally, 
and although there is no diagnosis of tinnitus or findings 
sufficient for the Board to determine whether current hearing 
loss disability exists under 38 C.F.R. § 3.385, due to the 
subject nature of tinnitus and the findings noted on VA 
outpatient examination in November 2007, the Board will give 
the Veteran the benefit of the doubt, and conclude that the 
requirement of current disability has been met with respect 
to each claim.  Moreover, the Board will also concede that 
the Veteran had some exposure to noise while on ships during 
his period of active service.

However, as has been made clear to the Veteran during the 
pendency of these claims, in order to establish service 
connection for a disability, it is also necessary that the 
evidence demonstrate that the current disabilities had their 
onset during service or, in the case of organic diseases of 
the nervous system, had their onset during a period of one 
year following service.  

After a careful review of the record, the Board has 
determined that the most relevant, credible, probative, and 
persuasive evidence is against the claims.  First, service 
treatment records reflect normal hearing, bilaterally, at the 
time of his separation examination in April 1957.  This is 
also followed by periodic Naval Reserve duty examinations 
between April 1957 and November 1975 that revealed absolutely 
no findings or complaints of hearing loss or tinnitus at any 
time, normal evaluations of the ears and whispered voice 
testing, and the Veteran's specific denial of problems with 
his ears or hearing loss.  In fact, the earliest evidence of 
hearing loss is contained in the VA audiological consultation 
records from October and November 2007, at which time the 
Veteran reported a history of hearing loss over the previous 
year, and a history of tinnitus over the previous 4-5 years, 
which one physician had reportedly told him was related to 
medication for his heart.  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statement as to his belief that his hearing 
loss and tinnitus are related to service and his explanation 
that these problems had always been around since service, but 
had become more pronounced in recent years; however, as a 
layperson, the Veteran is not competent to assert the medical 
cause of his disorders.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  For the sake of analyzing the claims, the 
Board accepts the Veteran's statements that he was exposed to 
factors, such as loud noises, while in service.  However, to 
the extent that the Veteran's testimony may be interpreted as 
indicating that he had continuity of symptomatology of 
hearing loss and tinnitus since service, the Board concludes 
that the testimony has less probative value than the other 
evidence of record which demonstrates that there was no 
hearing loss or tinnitus for many years.  In this regard, the 
Board notes that the Veteran's statements contradict his 
separation examination and the numerous periodic Naval 
Reserve examinations between 1959 and 1975, which indicate 
normal hearing bilaterally.  Contemporaneous medical records, 
such as the Veteran's separation and Naval Reserve 
examination records, which reflect the above-noted results, 
have significantly higher probative value than statements 
presented many years later in support of a claim for monetary 
benefits.

Therefore, although the Veteran may have sustained acoustic 
trauma in service, the preponderance of the evidence shows 
that chronic hearing loss and tinnitus were not present 
during service, were not manifest within a year after 
separation from service, were not first manifested until many 
years after service, and that any current hearing loss or 
tinnitus is not attributable to any event or injury during 
service.  There is no competent medical evidence of record 
relating hearing loss or tinnitus to active service.  
Accordingly, the Board concludes that bilateral hearing loss 
and tinnitus were not incurred in service, and may not be 
presumed to have been incurred in service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


